DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-23 are pending and examined in the instant Office action.

Information Disclosure Statements
The IDSs filed have been considered.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no conjunction connecting the list of three types of patterns listed in the claims.  For the purpose of examination, it is interpreted that the conjunction is “and.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gesellchen et al. [Lab on a Chip, volume 14, 28 April 2014, pages 2266-2275; on IDS].
Claim 12 is drawn to a system comprising a chamber comprising a well with a bottom and a sidewall having a geometry with a selected shape.  The chamber is configured to confine a volume of a fluid within the bottom and sidewall of the well.  The system comprises a plurality of acoustic wave transducers positioned to face the fluid from different directions.  The system comprises an arbitrary waveform generator that drives the plurality of acoustic wave transducers to generate standing waves having a selected wavefield pattern determined by modulating amplitudes of individual harmonics of plurality of acoustic wave transducers.  The selected wavefield pattern is configured to confine particulate matter within the fluid to one or more stable regions determined by the selected wavefield pattern.  The system requires that any flow of the fluid to remain confined within the chamber during the generation of the standing waves.
Claim 21 is drawn to similar subject matter as claim 12, except claim 21 is drawn to a method.
Claim 20 is further limiting wherein the periodic patterns have symmetry.
The document of Gesellchen et al. studies cell patterning with heptagon acoustic tweezer [title].  Figure 1 of Gesellchen et al. illustrates the chamber wherein seven transducers emit acoustic wavefields from seven different directions.  Figure 2 of Gesellchen et al. illustrates waveforms resulting in patterns that confine particulate matter into nodes (i.e. stable regions) as a result of the standing wave pattern.  Figure 2 of Gesellchen et al. suggests modulating amplitudes of individual harmonics.  The standing wave patterns of Figure 2 of Gesellchen et al. are symmetric.
It would have been obvious to someone or ordinary skill in the art at the time of the effective filing date of the instant application to modify the harmonics of the waveforms of Gesellchen et al. wherein the motivation would have been that such a modification would be necessary to observe the standing waves in Figures 1 and 2 of Gesellchen et al.
Related Prior Art
The document of Chen et al. Chen et al. [WO 2014/205303 A1; on IDS] studies reconfigurable assembly with Faraday wave-based templates [title].  The cover figure of Chen et al. illustrates the symmetry of the patterns.  Paragraph 9 of Chen et al. teaches a chamber.  Paragraph 120 of Chen et al. teaches acoustic field assembly.
While parent U.S. Patent 10,343,187 is drawn to similar subject matter as the instant application, the claims of the parent ‘187 do not recite all of the structural limitations of the claims, including the plurality of transducers emitting acoustic waveforms at the chamber in different directions.

Allowable Subject Matter
Claims 1-11 are allowed.
Claims 13-19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 is free of the prior art.
The prior art does not teach an apparatus comprising a plurality of stacked piezoelectric elements electrically isolated from each other wherein the stacked piezoelectric elements comprise a first piezoelectric element having different thicknesses than a second stacked piezoelectric element to a selected harmonic frequency.
The prior art does not teach the limitations of the acoustic wave transducers recited in claims 13-19 and 22.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
/RUSSELL S NEGIN/Primary Examiner, Art Unit 1672                                                                                                                                                                                                        23 October 2022